Case 2:18-cv-08518-RGK-AFM Document 160 Filed 12/27/19 Page 1 of 35 Page ID #:4091



    1     Caitlin C. Blanche (SBN 254109)
          caitlin.blanche@klgates.com
    2     K&L Gates LLP
          1 Park Plaza, Twelfth Floor
    3     Irvine, CA 92614
          Tel: (949) 253-0900
    4     Fax: (949) 253-0902
    5     Christopher Centurelli
          Jeffrey S. Patterson
    6     Morgan T. Nickerson
          Natasha C. Pereira
    7     (Admitted pro hac vice)
          K&L Gates LLP
    8     State Street Financial Center
          One Lincoln Street
    9     Boston, MA 02111
          Tel: (617) 261-3100
   10     Fax: (617) 261-3175
   11     Attorneys for Defendants
   12                            UNITED STATES DISTRICT COURT
   13                           CENTRAL DISTRICT OF CALIFORNIA
   14
          COVVES, LLC,                              Case No. 2:18-cv-08518-RGK-
   15                                               AFM
                  Plaintiff,
   16                                               DEFENDANTS’ DISPUTED
             v.                                     JURY INSTRUCTIONS
   17
          DILLARD’S, INC. a Delaware                Hon. R. Gary Klausner
   18     Corporation;                              United States District Court Judge
          KOHL’S CORPORATION, a                     Trial: January 14, 2020
   19     Wisconsin Corporation;                    Time: 9:00 a.m.
          SAKS & COMPANY LLC, a                     Courtroom: 850, 255 E. Temple
   20     Delaware Corporation;                     St.,
          TARGET BRANDS, INC., a Minnesota          Los Angeles, CA 90012
   21
          Corporation;
          EXPRESS INC., a Delaware
          Corporation;
   22     TILLY’S, INC., a Delaware
          Corporation;
   23     NORDSTROM, INC., a Washington
          Corporation;
   24     WEST MARINE, INC., a Delaware
          Corporation,
   25     and
          ZULILY, INC., a Delaware
   26     Corporation,
   27             Defendants.
   28
                                                          DEFS. DISPUTED JURY INSTRUCTIONS
                                                                Case No. 2:18-cv-08518-RGK-AFM
                                             -1-
Case 2:18-cv-08518-RGK-AFM Document 160 Filed 12/27/19 Page 2 of 35 Page ID #:4092



    1         Pursuant to Local Rule 51 and the Court’s Order re Jury Instructions (Dkt. No.
    2   73), Defendants Dillard’s, Inc., Kohl’s Corporation, Saks & Company, LLC, Target
    3   Brands, Inc., Express, Inc., Tilly’s, Inc., Nordstrom, Inc., West Marine, Inc., and
    4   Zulily, Inc. (together, “Defendants”) hereby submit the attached set of Disputed
    5   Proposed Jury Instructions.
    6

    7    DATED: December 27, 2019                 K&L GATES LLP
    8

    9                                             By: /s/ Christopher Centurelli
                                                  Caitlin C. Blanche
   10                                             Christopher Centurelli (pro hac vice)
   11
                                                  Jeffrey S. Patterson (pro hac vice)
                                                  Morgan T. Nickerson (pro hac vice)
   12                                             Natasha C. Pereira (pro hac vice)
   13                                             Attorneys for Defendants
   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                               DEFS. DISPUTED JURY INSTRUCTIONS
                                                                     Case No. 2:18-cv-08518-RGK-AFM
                                                 -2-
Case 2:18-cv-08518-RGK-AFM Document 160 Filed 12/27/19 Page 3 of 35 Page ID #:4093



    1                                      INDEX
    2     No.             Title                         Source                        Page
    3                             General Civil Instructions
    4
            14. Summary of Contentions The Federal Circuit Bar                          6
                                       Association, Model Patent
    5                                  Jury Instructions, B.1
                                       (July 2016).
    6

    7                             Design Patent Instructions
    8
            24. Design Patents - Direct    Egyptian Goddess, Inc. v.                    9
    9           Infringement               Swisa, Inc., 543 F.3d 665,
                                           676 (Fed. Cir. 2008);
   10
                                           Columbia Sportswear N.
   11                                      Am., Inc. v. Seirus
                                           Innovative Accessories,
   12
                                           Inc., 942 F.3d 1119 (Fed.
   13                                      Cir. 2019)
   14
            25. Design Patents -           Advantek Mktg., Inc. v. Shanghai             12
   15           Prosecution History        Walk-Long Tools Co., 898 F.3d
   16
                Estoppel                   1210, 1212 (Fed. Cir. 2018);
                                           Pac. Coast Marine Windshields
   17                                      Ltd. v. Malibu Boats, LLC, 739
   18
                                           F.3d 694, 702 (Fed. Cir. 2014);
                                           Festo Corp. v. Shoketsu Kinzoku
   19                                      Kogyo Kabushiki Co., 535 U.S.
   20
                                           722, 733 (2002).

   21                              Design Patents Damages
   22
            26. Design Patents Damages     Federal Circuit Bar                          17
   23                                      Association, Model Patent
                - Burden of Proof          Jury Instructions, B.6.1
   24                                      (July 2016).
   25       27. Design Patents Damages     Apple, Inc. v. Samsung                       20
   26           - Defendants’ Profits      Elec. Co., Ltd. et al., Case
                                           No. 5:11-cv-01846-LHK,
   27                                      Dkt. 1893 at 72 (N.D. Cal.
   28                                      Aug. 21, 2012); Deckers
                                                             DEFS. DISPUTED JURY INSTRUCTIONS
                                                                   Case No. 2:18-cv-08518-RGK-AFM
                                              -3-
Case 2:18-cv-08518-RGK-AFM Document 160 Filed 12/27/19 Page 4 of 35 Page ID #:4094



    1                                     Outdoor Corp. v.
    2                                     ShoeScandal.com, LLC,
                                          2012 WL 6185203, at * 3
    3                                     (C.D. Cal. Nov. 25, 2013);
    4                                     Nike, Inc. v. Wal-Mart
                                          Stores, Inc., 138 F.3d
    5                                     1437, 1447 (Fed. Cir.
    6                                     1998).

    7       28. Design Patents Damages    Federal Circuit Bar                          23
                - Definition of           Association Model Patent
    8
                Reasonable Royalty        Jury Instr. B.6.6.
    9       29. Design Patents Damages    Federal Circuit Bar                          26
                - Reasonable Royalty -    Association Model Patent
   10
                Relevant Factors          Jury Instr. B.6.7
   11       30. Monetary Remedies -       Apple, Inc. v. Samsung                       31
   12
                Only One Recovery Per     Elec. Co., Ltd. et al., Case
                Accused Sale              No. 5:11-cv-01846-LHK,
   13                                     Dkt. 1893 at 96 (N.D. Cal.
   14
                                          Aug. 21, 2012); Catalina
                                          Lighting, Inc. v. Lamps
   15                                     Plus, Inc., 295 F.3d 1277,
   16
                                          1291-1292 (Fed. Cir.
                                          2002) and Aero Prods.
   17                                     Int’l, Inc. v. Intex
   18
                                          Recreation Corp., 466
                                          F.3d 1000, 1017-19 (Fed.
   19                                     Cir. 2006)
   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                            DEFS. DISPUTED JURY INSTRUCTIONS
                                                                  Case No. 2:18-cv-08518-RGK-AFM
                                             -4-
Case 2:18-cv-08518-RGK-AFM Document 160 Filed 12/27/19 Page 5 of 35 Page ID #:4095



    1         1.    General Civil Instructions
    2

    3

    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                          DEFS. DISPUTED JURY INSTRUCTIONS
                                                                Case No. 2:18-cv-08518-RGK-AFM
                                                 -5-
Case 2:18-cv-08518-RGK-AFM Document 160 Filed 12/27/19 Page 6 of 35 Page ID #:4096



    1                 PROPOSED FINAL JURY INSTRUCTION NO. 14
    2
                            SUMMARY OF CONTENTIONS

    3   Defendants’ Proposed Instruction

    4   As I did at the start of the case, I will again summarize the positions of the
        parties with respect to the patent claims.
    5
        As I previously explained, Covves seeks money damages from eight
    6   Defendants Dillard’s, Express, Kohl’s, Nordstrom, Saks & Company, Target,
        West Marine, and Zulily for allegedly infringing the ’617 patent by making,
    7   using, and/or offering for sale unicorn-shaped inflatable pool floats and
        unicorn-shaped inflatable drink holders.
    8
        Specifically, Covves accuses Defendants Dillard’s, Express, Kohl’s,
    9   Nordstrom, Saks & Company, Target, West Marine, and Zulily of infringing
        the ’617 patent by selling the following unicorn-shaped pool floats:
   10
        •   Giant Sparkly Unicorn Pool Float
   11   •   Giant Unicorn Pool Float
        •   Pride Float
   12   •   Sparkles the Unicorn Lil Pool Float

   13   Covves accuses Defendants Express, Kohls, Saks & Company, Target,
        Tilly’s, and Zulily of infringing the ’370 patent by selling inflatable unicorn-
   14   shaped drink holders called “Beverage Boats.”

   15   The Defendants deny that they have infringed Covves’ design patents.

   16   For each of Covves’ infringement claims, you will be asked to decide
        whether the Defendants have infringed the patents. If you decide that either
   17   of Covves’ patents has been infringed, you will then need to decide any
        money damages to be awarded to Covves to compensate it for infringement.
   18
        Source:
   19   The Federal Circuit Bar Association, Model Patent Jury Instructions, B.1
        (July 2016).
   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                                  DEFS. DISPUTED JURY INSTRUCTIONS
                                                                        Case No. 2:18-cv-08518-RGK-AFM
                                                   -6-
Case 2:18-cv-08518-RGK-AFM Document 160 Filed 12/27/19 Page 7 of 35 Page ID #:4097



    1   Covves’ Objection:
    2   Defendants have not identified any legal or factual error in Covves’ proposed
    3
        instruction. There is thus no reason not to use Covves’ instruction. Covves’
        proposed instruction is a shorter, more succinct summary for the jury after hearing
    4   the evidence. Defendants’ proposed instruction contains exactly the same issues
    5   they claim to object to.

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                               DEFS. DISPUTED JURY INSTRUCTIONS
                                                                     Case No. 2:18-cv-08518-RGK-AFM
                                                 -7-
Case 2:18-cv-08518-RGK-AFM Document 160 Filed 12/27/19 Page 8 of 35 Page ID #:4098



    1   Defendants’ Reply:
    2
        Plaintiff has not identified any legal or factual error in Defendants’ proposed
    3   instruction. Defendants propose using the instruction the parties agreed to for the
    4   preliminary instructions with a few edits to adjust the language for a final
        instruction, which eliminates the incompleteness and misleading portions of
    5   Plaintiff’s proposal.
    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                                DEFS. DISPUTED JURY INSTRUCTIONS
                                                                      Case No. 2:18-cv-08518-RGK-AFM
                                                  -8-
Case 2:18-cv-08518-RGK-AFM Document 160 Filed 12/27/19 Page 9 of 35 Page ID #:4099



    1

    2
                      PROPOSED FINAL JURY INSTRUCTION NO. 20
                      DESIGN PATENTS—DIRECT INFRINGEMENT
    3
        Defendants’ Proposed Instruction
    4
        Two designs are substantially the same if, in the eye of an ordinary observer
    5   who is familiar with the prior art, giving such attention as a purchaser usually
        gives, the resemblance between the defendants’ accused designs and the
    6   designs claimed is such as to deceive such an observer, inducing him to
        purchase one supposing it to be the other.
    7
        You should analyze the design as a whole and consider whether the effect of
    8   the whole design is substantially the same.
    9   The comparison is to be made from the perspective of the ordinary observer
        who is familiar with the prior art because differences between the accused
   10   products and the claimed design that initially appear minor may become
        more significant to the ordinary observer who is familiar with the prior art.
   11
        When the differences between the claimed and accused design are viewed in
   12   light of the prior art, the attention of the hypothetical ordinary observer will
        be drawn to those aspects of the claimed design that differ from the prior art.
   13   And when the claimed design is close to the prior art designs, small
        differences between the accused design and the claimed design are likely to
   14   be important to the eye of the hypothetical ordinary observer.
   15   Source:
   16
        Egyptian Goddess, Inc. v. Swisa, Inc., 543 F.3d 665, 676 (Fed. Cir. 2008);
   17   Columbia Sportswear N. Am., Inc. v. Seirus Innovative Accessories, Inc., 942
   18   F.3d 1119 (Fed. Cir. 2019)

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                                 DEFS. DISPUTED JURY INSTRUCTIONS
                                                                       Case No. 2:18-cv-08518-RGK-AFM
                                                   -9-
Case 2:18-cv-08518-RGK-AFM Document 160 Filed 12/27/19 Page 10 of 35 Page ID
                                 #:4100


  1   Covves’ Objection:
  2   Defendants have not identified any legal or factual error in Covves’ proposed
      instruction. There is thus no reason not to use Covves’ instruction. Further, Covves’
  3   proposed instruction contains a more detailed and comprehensive explanation of
      infringement to aid jurors in conducting their analysis.
  4
      Defendants’ proposed instruction is also incomplete in that it assumes the prior art
  5   is close to the patented design. While, as it states, “differences between the accused
      products and the claimed design that initially appear minor may become more
  6   significant to the ordinary observer who is familiar with the prior art,” that ignores
      the possibility that, without any close prior art, differences between the accused
  7   products and patented design carry less significance than they might had there been
      close prior art in the field. See Egyptian Goddess, 543 F.3d at 677-78.
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                               DEFS. DISPUTED JURY INSTRUCTIONS
                                                                     Case No. 2:18-cv-08518-RGK-AFM
                                                - 10 -
Case 2:18-cv-08518-RGK-AFM Document 160 Filed 12/27/19 Page 11 of 35 Page ID
                                 #:4101


  1   Defendants’ Reply:
  2
      Covves’ instruction is legally erroneous in that it fails to set forth the proper
  3   standard for infringement of a design patent as provided in Egyptian Goddess. For
  4   example, Covves’ instruction omits the requirement that the ordinary observer be
      familiar with the prior art. Egyptian Goddess, Inc. v. Swisa, Inc., 543 F.3d 665, 676
  5   (Fed. Cir. 2008). Covves’ proposal also includes additional elements not part of the
  6   infringement test set by Egyptian Goddess. To prevent jury confusion, Defendants
      propose a more succinct instruction which tracks the legal standard of infringement
  7   of a design patent as set forth in Egyptian Goddess.
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                              DEFS. DISPUTED JURY INSTRUCTIONS
                                                                    Case No. 2:18-cv-08518-RGK-AFM
                                               - 11 -
Case 2:18-cv-08518-RGK-AFM Document 160 Filed 12/27/19 Page 12 of 35 Page ID
                                 #:4102


  1

  2
                    PROPOSED FINAL JURY INSTRUCTION NO. 24
  3             DESIGN PATENTS - PROSECUTION HISTORY ESTOPPEL
  4
      Defendants’ Proposed Instruction
  5
      Prosecution history estoppel requires that the claims of a patent be interpreted in
  6
      light of the proceedings in the PTO during the application process.
  7
      Prosecution history estoppel bars an infringement claim if the accused design falls
  8
      within the scope of the surrendered subject matter.
  9
      Prosecution history estoppel depends on: (1) whether there was a surrender; (2)
 10
      whether it was for reasons of patentability; and (3) whether the accused design is
 11   within the scope of the surrender.
 12
      Source:
 13
      Advantek Mktg., Inc. v. Shanghai Walk-Long Tools Co., 898 F.3d 1210, 1212 (Fed.
 14
      Cir. 2018); Pac. Coast Marine Windshields Ltd. v. Malibu Boats, LLC, 739 F.3d
 15   694, 702 (Fed. Cir. 2014); Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co.,
      535 U.S. 722, 733 (2002).
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                               DEFS. DISPUTED JURY INSTRUCTIONS
                                                                     Case No. 2:18-cv-08518-RGK-AFM
                                                - 12 -
Case 2:18-cv-08518-RGK-AFM Document 160 Filed 12/27/19 Page 13 of 35 Page ID
                                 #:4103


  1   Covves’ Objection:
  2   Giving this instruction would be erroneous because prosecution history estoppel
  3   is not a question for the jury, and the Court has not decided that prosecution
      history estoppel applies in this case (and it does not). The Practice Note in the
  4
      AIPLA Model Jury Instructions states as follows:
  5
            Practice Note: The doctrine of prosecution history estoppel is
  6
            determined by the Court. The following [prosecution history
  7         estoppel] Instruction should be given only if the Court has
            determined that the doctrine of prosecution history estoppel applies
  8
            as a matter of law. Specifically, this requires that the patentee made
  9         a representation or argument, or that an amendment to the claim
            was made for reasons related to patentability, and the presumption
 10
            that the equivalent subject matter has been surrendered by the
 11         patentee has not been rebutted. See Festo Corp. v. Shoketsu
            Kinzoku Kogyo Kabushiki Co., 535 U.S. 722, 740-741 (2002)
 12
            (explaining the presumption, and how it can be rebutted); Festo
 13         Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., 344 F.3d 1359,
            1366-67 (Fed. Cir. 2003) (en banc) (same).
 14

 15   American Intellectual Property Law Association Model Patent Jury Instructions
      § 3.7.1 (2018) (emphasis added).
 16

 17   Likewise, the ABA Model Patent Jury Instruction on prosecution history
      estoppel begins: “The patent law places certain limits on the doctrine of
 18
      equivalents. It is my duty and responsibility to decide whether or not any of
 19   these limitations applies in this case and to instruct you on my decision.”
      American Bar Association Model Patent Jury Instructions § 8.6. The question
 20
      of whether prosecution history estoppel applies is plainly a legal issue, not a
 21   question of fact, and must be decided by the Court. See Amgen Inc. v. Coherus
      Biosciences Inc., 931 F.3d 1154, 1159 (Fed. Cir. 2019) (“Whether prosecution
 22
      history estoppel applies, and thus whether the doctrine of equivalents is
 23   available for a particular claim limitation, is a question of law reviewed de
      novo.”) (emphasis added).
 24

 25   Defendants have not pled an affirmative defense of prosecution history estoppel
 26
      and have not raised the issue to the Court for decision. It would be error to
      instruct the jury on this issue without a preliminary finding by the Court that the
 27   doctrine applies. Further, as noted by Covves in its oppositions to Defendants’
 28
                                                            DEFS. DISPUTED JURY INSTRUCTIONS
                                                                  Case No. 2:18-cv-08518-RGK-AFM
                                              - 13 -
Case 2:18-cv-08518-RGK-AFM Document 160 Filed 12/27/19 Page 14 of 35 Page ID
                                 #:4104


  1   summary judgment motions, prosecution history estoppel does not apply here.
  2
      See Dkt. 126 at 9 n.2. As Covves explained:

  3         Defendants’ claim of prosecution history estoppel on the tail shape
  4         is wrong. The USPTO objected to an overhead view of the tail
            because it lacked contour lines showing the tail curved, as was
  5         shown in the side-views. Dkt. 122-1 at 95. The prosecuting
  6         attorney added contour lines to the overhead view to match what
            was shown in the side-views. Id. at 100-104. No material was
  7         surrendered for reasons of patentability, and the accused floats are
  8         not within the scope of a surrender. See Advantek Mktg. v.
            Shanghai Walk-Long, 898 F.3d 1210, 1215 (Fed. Cir. 2018).
  9

 10   Id.; see also Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S.
      722, 736 (2002) (holding “[e]stoppel arises when an amendment is made to
 11   secure the patent and the amendment narrows the patent's scope.”). Because
 12   Defendants have never brought this issue to the Court, and because the law
      does not support applying prosecution history estoppel, it would be error to
 13   instruct the jury on this issue of law.
 14
      Another problem with the specific instruction chosen by Defendants—which
 15   differs vastly from the AIPLA and ABA model jury instructions on the issue—
 16   is that the second paragraph implies that the jury could not find infringement by
      the accused floats as a whole even if prosecution history estoppel applied to the
 17   slope of the tail, as Defendants contend. That is completely wrong. Even if
 18   prosecution history estoppel did apply, it would mean only that Covves could
      not cite the similarity of Defendants’ floats’ tail slope to the patented designs to
 19   support a finding of infringement. Defendants’ accused products copy many
 20   other features of the patents-in-suit, and as such fall outside the scope of the
      purported surrender and can still be found to infringe. See Advantek, 898 F.3d
 21   at 1216-17 (“Regardless of whether Advantek surrendered claim scope during
 22   prosecution, the accused product falls outside the scope of the purported
      surrender”).
 23

 24   Lastly, Defendants’ instruction does not contain any information regarding the
      Doctrine of Equivalents at all and how that applies in a design patent context.
 25   The instruction is misleading and erroneous.
 26

 27

 28
                                                             DEFS. DISPUTED JURY INSTRUCTIONS
                                                                   Case No. 2:18-cv-08518-RGK-AFM
                                               - 14 -
Case 2:18-cv-08518-RGK-AFM Document 160 Filed 12/27/19 Page 15 of 35 Page ID
                                 #:4105


  1   Source:
  2
      AIPLA Model Patent Jury Instructions § 3.7.1; ABA Model Patent Jury
  3   Instructions § 8.6; Advantek Mktg. v. Shanghai Walk-Long, 898 F.3d 1210,
  4   1215 (Fed. Cir. 2018); Amgen Inc. v. Coherus Biosciences Inc., 931 F.3d 1154,
      1159 (Fed. Cir. 2019) (“Whether prosecution history estoppel applies, and thus
  5   whether the doctrine of equivalents is available for a particular claim limitation,
  6   is a question of law reviewed de novo.”) (emphasis added).

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                            DEFS. DISPUTED JURY INSTRUCTIONS
                                                                  Case No. 2:18-cv-08518-RGK-AFM
                                              - 15 -
Case 2:18-cv-08518-RGK-AFM Document 160 Filed 12/27/19 Page 16 of 35 Page ID
                                 #:4106


  1   Defendants Reply:
  2
      The application of prosecution history estoppel is a proper question for the jury to
  3   consider in design patent infringement. The inquiry is (1) whether there was a
  4   surrender; (2) whether it was for reasons of patentability; and (3) whether the
      accused design is within the scope of the surrender. See Advantek Mktg., Inc. v.
  5   Shanghai Walk-Long Tools Co., 898 F.3d 1210, 1212 (Fed. Cir. 2018); Pac. Coast
  6   Marine Windshields Ltd. v. Malibu Boats, LLC, 739 F.3d 694, 702 (Fed. Cir. 2014).
      The application of prosecution history estoppel is different in design patent
  7   infringement cases, than the utility patent cases concerning infringement of an
  8   equivalent relied upon by Covves and which is the subject of The Practice Note
      in the AIPLA Model Jury Instructions referenced in its objections.
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                             DEFS. DISPUTED JURY INSTRUCTIONS
                                                                   Case No. 2:18-cv-08518-RGK-AFM
                                               - 16 -
Case 2:18-cv-08518-RGK-AFM Document 160 Filed 12/27/19 Page 17 of 35 Page ID
                                 #:4107


  1

  2
                   PROPOSED FINAL JURY INSTRUCTION NO. 26
                 DESIGN PATENTS DAMAGES—BURDEN OF PROOF
  3
      Defendants’ Proposed Instruction
  4

  5   If you find that Defendants infringed any valid claim of the ’617 or ’370
      patent, you must then consider what amount of damages to award to
  6   Covves. I will now instruct you about the measure of damages. By
      instructing you on damages, I am not suggesting which party should win
  7   this case, on any issue. If you find that Defendants have not infringed any
      valid claim of the patent, then Covves is not entitled to any damages.
  8
      The damages you award must be adequate to compensate Covves for the
  9   infringement. They are not meant to punish an infringer. Your damages
      award, if you reach this issue, should put Covves in approximately the
 10   same financial position that it would have been in had the infringement
      not occurred.
 11
      Covves has the burden to establish the amount of its damages by a
 12   preponderance of the evidence. In other words, you should award only
      those damages that Covves establishes that it more likely than not
 13   suffered. While Covves is not required to prove the amount of its
      damages with mathematical precision, it must prove them with
 14   reasonable certainty. You may not award damages that are speculative,
      damages that are only possible, or damages that are based on guesswork.
 15
      In this case, Covves seeks Defendants’ total profits. You must be careful
 16   to ensure that award is no more or no less than the value of the patented
      invention.
 17
      I will give more detailed instructions regarding total profits damages
 18
      shortly.
 19
      Source:
 20
      Federal Circuit Bar Association, Model Patent Jury Instructions, B.6.1 (July
 21   2016).
 22

 23

 24

 25

 26

 27

 28
                                                             DEFS. DISPUTED JURY INSTRUCTIONS
                                                                   Case No. 2:18-cv-08518-RGK-AFM
                                              - 17 -
Case 2:18-cv-08518-RGK-AFM Document 160 Filed 12/27/19 Page 18 of 35 Page ID
                                 #:4108


  1   Covves’ Objection:
  2   Defendants have not identified any legal or factual error in Covves’ proposed
  3   instruction. There is thus no reason not to use Covves’ instruction.
  4
      Further, Defendants’ proposed instruction contains several legal errors and the issue
  5   is subject to a motion in limine. Defendants’ instructional errors are as follows:
  6
      First, Defendants’ instruction omits completely that Covves is seeking a reasonable
  7   royalty in alternative to total profits. If the jury finds infringement, it must award a
      reasonable royalty under 35 U.S.C. § 284 if that amount is greater than total profits
  8
      under 35 U.S.C. § 289. Nordock, Inc. v. Sys. Inc., 803 F.3d 1344, 1353 (Fed. Cir.
  9   2015) (vacated on other grounds, 137 S.Ct. 589 (2016)); Nordock, Inc. v. Sys. Inc.,
      No. 2014-1762, at *4 (Fed. Cir. Mar. 17, 2017) (per curiam); see also Catalina
 10
      Lighting v. Lamps Plus, Inc., 295 F.3d 1277, 1291 (Fed. Cir. 2002).
 11
      Second, Defendants ignore that if Covves proves infringement, awarding Covves at
 12
      least a reasonable royalty is not discretionary, it is required. Under § 284, “[u]pon
 13   finding for the claimant the court shall award the claimant damages adequate to
      compensate for the infringement, but in no event less than a reasonable royalty for
 14
      the use made of the invention by the infringer . . . .” 35 U.S.C. § 284 (emphasis
 15   added). The Federal Circuit has held “[t]he statute is unequivocal that the district
      court must award damages in an amount no less than a reasonable royalty.” Dow
 16
      Chemical Co. v. Mee Industries, Inc., 341 F.3d 1370, 1381 (Fed. Cir. 2003). The
 17   Federal Circuit has “made clear . . . 35 U.S.C. § 284 requires the district court to
      award damages ‘in an amount no less than a reasonable royalty’ even if the plaintiff
 18
      has no evidence to proffer.” Info-Hold, Inc. v. MUZAK LLC, 783 F. 3d 1365, 1372
 19   (Fed. Cir. 2015) (emphasis added) (citing Dow, 341 F.3d at 1381). See Dkt. 155 at
      1-3 for a full explanation of Covves’ position.
 20

 21   Third, Covves has no obligation whatsoever to prove that it “more likely than not
      suffered” damages in order to recover total profits under § 289. Section 289 clearly
 22
      states that an infringer “shall be liable to the owner to the extent of his total
 23   profit . . . .” 35 U.S.C. § 289; see also Nike, Inc. v. Wal-Mart Stores, Inc., 138 F.3d
      1437, 1448 (Fed. Cir. 1998) (holding § 289 “requires the disgorgement of the
 24
      infringers’ profits to the patent holder, such that the infringers retain no profit from
 25   their wrong.”). Defendants’ instruction would mislead the jury into believing it had
 26
      to find Covves suffered the same amount of damages awardable as total profits,
      which is not correct.
 27

 28
                                                                DEFS. DISPUTED JURY INSTRUCTIONS
                                                                      Case No. 2:18-cv-08518-RGK-AFM
                                                 - 18 -
Case 2:18-cv-08518-RGK-AFM Document 160 Filed 12/27/19 Page 19 of 35 Page ID
                                 #:4109


  1   Defendants Reply:
  2
      Defendants’ proposed instructions are proper given Covves’ failure to provide any
  3   reasonable royalty analysis, and instead offered one sentence in its expert report in
  4   support of an allegedly reasonable royalty. Such a cursory and unsubstantiated
      analysis is not admissible under Federal Rule of Evidence 702 to support a claim
  5   for reasonable royalty damages. As such, an instruction on a reasonable royalty is
  6   inappropriate and would be legally erroneous. This issue is the subject of a motions
      in limine. (See Dkt. Nos. 134, 155).
  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                              DEFS. DISPUTED JURY INSTRUCTIONS
                                                                    Case No. 2:18-cv-08518-RGK-AFM
                                               - 19 -
Case 2:18-cv-08518-RGK-AFM Document 160 Filed 12/27/19 Page 20 of 35 Page ID
                                 #:4110


  1

  2
                   PROPOSED FINAL JURY INSTRUCTION NO. 27
  3            DESIGN PATENTS DAMAGES—DEFENDANTS’ PROFITS
  4   Defendants’ Proposed Instruction
  5   In this case, Covves seeks Defendants’ total profits from sales of products
      alleged to infringe ’617 or ’370. If you find infringement by any Defendant
  6   you may award Covves that Defendant’s total profit attributable to its
      infringement.
  7
      “Total profit” is determined by deducting a Defendant’s direct and indirect
  8   expenses from its gross revenue.
  9   Gross revenue is all of the infringer’s receipts from the sale of articles using
      any design found infringed. Covves has the burden of proving the infringing
 10   defendant’s gross revenue by a preponderance of the evidence.
 11   Expenses can include costs incurred in producing the gross revenue, such as
      the cost of the goods. Other costs may be included as deductible expenses if
 12   they are directly attributable to the sale or manufacture of the infringing
      products resulting in a nexus between the infringing products and the
 13   expense. The Defendants have the burden of proving the deductible
      expenses.
 14

 15   Source:
      Apple, Inc. v. Samsung Elec. Co., Ltd. et al., Case No. 5:11-cv-01846-LHK,
 16   Dkt. 1893 at 72 (N.D. Cal. Aug. 21, 2012); Deckers Outdoor Corp. v.
 17   ShoeScandal.com, LLC, 2012 WL 6185203, at * 3 (C.D. Cal. Nov. 25, 2013);
      Nike, Inc. v. Wal-Mart Stores, Inc., 138 F.3d 1437, 1447 (Fed. Cir. 1998).
 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                               DEFS. DISPUTED JURY INSTRUCTIONS
                                                                     Case No. 2:18-cv-08518-RGK-AFM
                                                - 20 -
Case 2:18-cv-08518-RGK-AFM Document 160 Filed 12/27/19 Page 21 of 35 Page ID
                                 #:4111


  1   Covves’ Objection:
  2   Defendants’ instruction is simply a less detailed, less accurate version of the
  3   instruction Covves has proposed. Further, Defendants’ instruction is erroneous in
      that it does not explain that Defendants must prove their expenses have a nexus to
  4   infringing sales before those expenses can be deducted from total revenue. Nike,
  5   Inc. v. Wal-Mart Stores, Inc., 138 F.3d 1437, 1447 (Fed. Cir. 1998) (it is the
      infringer’s burden of “proving costs deductible from revenues in arriving at a profit
  6   figure.”); Bergstrom v. Sears, Roebuck & Co., 496 F.Supp. 476, 497 (D. Minn.
  7   1980) (“The burden of establishing the nature and amount of these costs, as well as
      their relationship to the infringing product, is on the defendants.”); Rocket Jewelry
  8   Box, Inc. v. Quality Int’l Packaging, Ltd., 250 F.Supp. 2d 333, 340 (S.D.N.Y. 2003)
  9   (explaining overhead expenses only deductible if there is sufficient nexus with the
      sale of the infringing item). Any doubts resulting from an infringer’s failure to
 10   present adequate proof of its costs are resolved in favor of the patentee. Rocket
 11   Jewelry, 250 F.Supp. 2d at 341.
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                             DEFS. DISPUTED JURY INSTRUCTIONS
                                                                   Case No. 2:18-cv-08518-RGK-AFM
                                               - 21 -
Case 2:18-cv-08518-RGK-AFM Document 160 Filed 12/27/19 Page 22 of 35 Page ID
                                 #:4112


  1   Defendants Reply:
  2
      Defendants’ proposed instructions are proper and cure the deficiencies in Covves’
  3   proposed instruction. Covves’ concern with respect to “nexus” is addressed by the
  4   language “directly attributable to the sale or manufacture.”

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                            DEFS. DISPUTED JURY INSTRUCTIONS
                                                                  Case No. 2:18-cv-08518-RGK-AFM
                                              - 22 -
Case 2:18-cv-08518-RGK-AFM Document 160 Filed 12/27/19 Page 23 of 35 Page ID
                                 #:4113


  1            ALTERNATIVE FINAL JURY INSTRUCTION NO. 28
  2
          DESIGN PATENTS DAMAGES—DEFINITION OF REASONABLE
                              ROYALTY
  3
      Defendants maintain their objection to providing any instruction on a reasonably
  4   royalty, but provide alternative reasonably royalty instructions nos. 28 and 29
      with its disputed jury instructions should the Court rule otherwise. By offering
  5   these alternative instructions Defendants do not waive their argument that
      providing an instruction on reasonably royalty damages is legal error:
  6
            A royalty is a payment made to a patent holder in exchange for the right to
  7
            make, use, or sell the claimed invention. A reasonable royalty is the amount of
  8         royalty payment that a patent holder and the alleged infringer would have
            agreed to in a hypothetical negotiation taking place at a time prior to when the
  9
            infringement first began. In considering this hypothetical negotiation, you
 10         should focus on what the expectations of the patent holder and the alleged
            infringer would have been had they entered into an agreement at that time, and
 11
            had they acted reasonably in their negotiations. In determining this, you must
 12         assume that both parties believed the patent was valid and infringed and that
            both parties were willing to enter into an agreement. The reasonable royalty
 13
            you determine must be a royalty that would have resulted from the hypothetical
 14         negotiation, and not simply a royalty either party would have preferred.
            Evidence of things that happened after the infringement first began can be
 15
            considered in evaluating the reasonable royalty only to the extent that the
 16         evidence aids in assessing what royalty would have resulted from a
            hypothetical negotiation. Although evidence of the actual profits an alleged
 17
            infringer made may be used to determine the anticipated profits at the time of
 18         the hypothetical negotiation, the royalty may not be limited or increased based
            on the actual profits the alleged infringer made.
 19

 20         Source: Federal Circuit Bar Association Model Patent Jury Instr. B.6.6.
 21

 22

 23

 24

 25

 26

 27

 28
                                                              DEFS. DISPUTED JURY INSTRUCTIONS
                                                                    Case No. 2:18-cv-08518-RGK-AFM
                                               - 23 -
Case 2:18-cv-08518-RGK-AFM Document 160 Filed 12/27/19 Page 24 of 35 Page ID
                                 #:4114


  1   Covves’ Objection:
  2   This issue is subject to a motion in limine. Should the Court agree Covves may seek
  3   a reasonable royalty, Covves’ proposed instruction should be given. Covves’
      instruction is more succinct and contains explanations for the jury of how to
  4
      calculate a reasonable royalty, in which Defendants do not find any error. Further,
  5   Covves’ instruction removes many of the Georgia-Pacific factors that are
      inapplicable to this case and thus simplifies the issue for the jury. As Defendants’
  6
      note above, the jury should only be instructed on the factors that are relevant to the
  7   evidence before the jury. Covves’ instruction meets that standard, while
      Defendants’ instruction does not.
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                              DEFS. DISPUTED JURY INSTRUCTIONS
                                                                    Case No. 2:18-cv-08518-RGK-AFM
                                               - 24 -
Case 2:18-cv-08518-RGK-AFM Document 160 Filed 12/27/19 Page 25 of 35 Page ID
                                 #:4115


  1   Defendants Reply:
  2
      Defendants object to an instruction on damages under 35 U.S.C. § 284 (reasonable
  3   royalty) as legal error and confusing to the jury because Covves abandoned this
  4   relief by omitting the appropriate analysis from its expert report. An assessment of
      a reasonable royalty pursuant requires an extensive analysis of fifteen factors
  5   (referred to as the Georgia-Pacific factors). See Lucent Techs., Inc. v. Gateway, Inc.
  6   580 F.3d 1301, 1329 (Fed. Cir. 2009) (explaining that a “damages award cannot
      stand solely on evidence which amounts to little more than a recitation of royalty
  7   numbers” and jurors cannot rely on “superficial testimony” with “no analysis”).
  8   Covves’ damages expert, Mr. Hampton, failed to provide any reasonable royalty
      analysis, and instead offered one sentence in support of Covves’ allegedly
  9   reasonable royalty. Such a cursory and unsubstantiated analysis is not admissible
 10   under Federal Rule of Evidence 702 to support a claim for reasonable royalty
      damages. As such, an instruction on a reasonable royalty is inappropriate and
 11   unnecessary. This issue is the subject of a motions in limine. (See Dkt. Nos. 134,
 12   155). Defendants maintain their objection to providing any instruction on a
      reasonable royalty, but provide alternative reasonable royalty instruction nos. 28
 13   and 29 with its disputed jury instructions should the Court rule otherwise.
 14   Defendants offer this instruction to track Federal Circuit Bar Association Model
      Patent Jury Instr. B.6.6 and avoid additional jury confusion imposed by Plaintiff’s
 15   single instruction. By offering these alternative instructions Defendants do not
 16   waive their argument that providing an instruction on reasonable royalty damages is
      legal error.
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                              DEFS. DISPUTED JURY INSTRUCTIONS
                                                                    Case No. 2:18-cv-08518-RGK-AFM
                                               - 25 -
Case 2:18-cv-08518-RGK-AFM Document 160 Filed 12/27/19 Page 26 of 35 Page ID
                                 #:4116


  1           ALTERNATIVE FINAL JURY INSTRUCTION NO. 29
  2
      DESIGN PATENTS DAMAGES—REASONABLE ROYALTY - RELEVANT
                              FACTORS
  3
      Defendants maintain their objection to providing any instruction on a reasonably
  4   royalty, but provide alternative reasonably royalty instructions nos. 28 and 29
      with its disputed jury instructions should the Court rule otherwise. By offering
  5   these alternative instructions Defendants do not waive their argument that
      providing an instruction on reasonably royalty damages is legal error:
  6

  7   In determining the reasonable royalty, you should consider all the facts known and
      available to the parties at the time the infringement began. Some of the kinds of
  8
      factors that you may consider in making your determination are:
  9
            (1) The value that the claimed invention contributes to the accused product.
 10

 11         (2) The value that factors other than the claimed invention contribute to each
                accused product.
 12

 13         (3) Comparable license agreements, such as those covering the use of the
                claimed invention or similar technology.
 14

 15   No one factor is dispositive and you can and should consider the evidence that has
      been presented to you in this case on each of these factors. You may also consider
 16   any other factors which in your mind would have increased or decreased the royalty
 17   the alleged infringer would have been willing to pay and the patent holder would
      have been willing to accept, acting as normally prudent business people.
 18

 19   The following factors may further assist in your deliberations: the hypothetical
      negotiations, include the following:
 20

 21         (1) The royalties received by the patentee for the licensing of the patent-in-
            suit, proving or tending to prove an established royalty
 22         (2) The rates paid by the licensee for the use of other patents comparable to the
 23         patent in suit.
            (3) The nature and scope of the license, as exclusive or nonexclusive, or as
 24         restricted or non-restricted in terms of territory or with respect to whom the
 25         manufactured product may be sold.
            (4) The licensor’s established policy and marketing program to maintain his or
 26         her patent monopoly by not licensing others to use the invention or by granting
 27         licenses under special conditions designed to preserve that monopoly.
 28
                                                              DEFS. DISPUTED JURY INSTRUCTIONS
                                                                    Case No. 2:18-cv-08518-RGK-AFM
                                                - 26 -
Case 2:18-cv-08518-RGK-AFM Document 160 Filed 12/27/19 Page 27 of 35 Page ID
                                 #:4117


  1        (5) The commercial relationship between the licensor and licensee, such as
  2
           whether they are competitors in the same territory in the same line of business,
           or whether they are inventor and promoter.
  3        (6) The effect of selling the patented specialty in promoting sales of other
  4        products of the licensee, the existing value of the invention to the licensor as a
           generator of sales of his non-patented items, and the extent of such derivative
  5        or convoyed sales.
  6        (7) The duration of the patent and the term of the license.
           (8) The established profitability of the product made under the patents, its
  7        commercial success, and its current popularity.
  8        (9) The utility and advantages of the patented property over the old modes or
           devices, if any, that had been used for working out similar results.
  9        (10) The nature of the patented invention, the character of the commercial
 10        embodiment of it as owned and produced by the licensor, and the benefits to
           those who have used the invention.
 11        (11) The extent to which the infringer has made use of the invention and any
 12        evidence probative of the value of that use.
           (12) The portion of the profit or of the selling price that may be customary in
 13        the particular business or in comparable business to allow for the use of the
 14        invention or analogous inventions.
           (13) The portion of the realizable profits that should be credited to the
 15        invention as distinguished from nonpatented elements, the manufacturing
 16        process, business risks, or significant features or improvements added by the
           infringer.
 17        (14) The opinion and testimony of qualified experts.
 18        (15) The amount that a licensor (such as Covves) and a licensee (such as the
           Defendants) would have agreed upon (at the time the infringement began) if
 19        both had been reasonably and voluntarily trying to reach an agreement; that is,
 20        the amount which a prudent licensee—who desired, as a business proposition,
           to obtain a license to manufacture and sell a particular article embodying the
 21        patented invention—would have been willing to pay as a royalty and yet be
 22        able to make a reasonable profit and which amount would have been
           acceptable by a prudent patentee who was willing to grant a license.
 23

 24        Source: Federal Circuit Bar Association Model Patent Jury Instr. B.6.7.
           Note: The Federal Circuit has made it clear that the Georgia Pacific factors are
 25        not mandatory. See, e.g., Energy Transp. Group, Inc. v. William Demant
 26        Holding A/S/, 697 F.3d 1342, 1357 (Fed. Cir. 2012) (“[T]his court does not
           endorse Georgia-Pacific as setting forth a test for royalty calculations, but only
 27        as a list of admissible factors informing a reliable economic analysis.”). But if
 28        they are used, the jury should be instructed only on the factors that are relevant
                                                              DEFS. DISPUTED JURY INSTRUCTIONS
                                                                    Case No. 2:18-cv-08518-RGK-AFM
                                               - 27 -
Case 2:18-cv-08518-RGK-AFM Document 160 Filed 12/27/19 Page 28 of 35 Page ID
                                 #:4118


  1        to the evidence before the jury. Ericsson, Inc. v. D-Link Sys., 773 F.3d 1201,
  2
           1231 (Fed. Cir. 2014) (stating that “the district court erred by instructing the
           jury on multiple Georgia-Pacific factors that are not relevant, or are
  3        misleading, on the record before it”)
  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                             DEFS. DISPUTED JURY INSTRUCTIONS
                                                                   Case No. 2:18-cv-08518-RGK-AFM
                                              - 28 -
Case 2:18-cv-08518-RGK-AFM Document 160 Filed 12/27/19 Page 29 of 35 Page ID
                                 #:4119


  1   Covves’ Objection:
  2   This issue is subject to a motion in limine. Should the Court agree Covves may seek
  3   a reasonable royalty, Covves’ proposed instruction should be given. Covves’
      instruction is more succinct and contains explanations for the jury of how to
  4
      calculate a reasonable royalty, in which Defendants do not find any error. Further,
  5   Covves’ instruction removes many of the Georgia-Pacific factors that are
      inapplicable to this case and thus simplifies the issue for the jury. As Defendants’
  6
      note above, the jury should only be instructed on the factors that are relevant to the
  7   evidence before the jury. Covves’ instruction meets that standard, while
      Defendants’ instruction does not.
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                              DEFS. DISPUTED JURY INSTRUCTIONS
                                                                    Case No. 2:18-cv-08518-RGK-AFM
                                               - 29 -
Case 2:18-cv-08518-RGK-AFM Document 160 Filed 12/27/19 Page 30 of 35 Page ID
                                 #:4120


  1   Defendants Reply:
  2
      Defendants object to an instruction on damages under 35 U.S.C. § 284 (reasonable
  3   royalty) as legal error and confusing to the jury because Covves abandoned this
  4   relief by omitting the appropriate analysis from its expert report. An assessment of
      a reasonable royalty pursuant requires an extensive analysis of fifteen factors
  5   (referred to as the Georgia-Pacific factors). See Lucent Techs., Inc. v. Gateway, Inc.
  6   580 F.3d 1301, 1329 (Fed. Cir. 2009) (explaining that a “damages award cannot
      stand solely on evidence which amounts to little more than a recitation of royalty
  7   numbers” and jurors cannot rely on “superficial testimony” with “no analysis”).
  8   Covves’ damages expert, Mr. Hampton, failed to provide any reasonable royalty
      analysis, and instead offered one sentence in support of Covves’ allegedly
  9   reasonable royalty. Such a cursory and unsubstantiated analysis is not admissible
 10   under Federal Rule of Evidence 702 to support a claim for reasonable royalty
      damages. As such, an instruction on a reasonable royalty is inappropriate and
 11   unnecessary. This issue is the subject of a motions in limine. (See Dkt. Nos. 134,
 12   155). Defendants maintain their objection to providing any instruction on a
      reasonable royalty, but provide alternative reasonable royalty instruction nos. 28
 13   and 29 with its disputed jury instructions should the Court rule otherwise.
 14   Defendants offer this instruction to track Federal Circuit Bar Association Model
      Patent Jury Instr. B.6.7 and avoid additional jury confusion imposed by Plaintiff’s
 15   single instruction. By offering these alternative instructions Defendants do not
 16   waive their argument that providing an instruction on reasonable royalty damages is
      legal error.
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                              DEFS. DISPUTED JURY INSTRUCTIONS
                                                                    Case No. 2:18-cv-08518-RGK-AFM
                                               - 30 -
Case 2:18-cv-08518-RGK-AFM Document 160 Filed 12/27/19 Page 31 of 35 Page ID
                                 #:4121


  1

  2
                  PROPOSED FINAL JURY INSTRUCTION NO. 30
        MONETARY REMEDIES—ONLY ONE RECOVERY PER ACCUSED
  3                                    SALE
      Defendants’ Proposed Instruction
  4

  5   Should you find infringement with respect to a sale of an accused product, you should
      not award Covves a double remedy with respect to the sale of the accused product.
  6

  7   Source:
      Apple, Inc. v. Samsung Elec. Co., Ltd. et al., Case No. 5:11-cv-01846-LHK, Dkt.
  8
      1893 at 96 (N.D. Cal. Aug. 21, 2012); Catalina Lighting, Inc. v. Lamps Plus, Inc.,
  9   295 F.3d 1277, 1291-1292 (Fed. Cir. 2002) (“[W]hen both a design patent and a
      utility patent have been infringed [the plaintiff] is entitled to damages for each
 10
      infringement, but once it receives profits under § 289 for each sale, [the plaintiff] is
 11   not entitled to a further recovery from the same sale”); Aero Prods. Int’l, Inc. v. Intex
      Recreation Corp., 466 F.3d 1000, 1017-19 (Fed. Cir. 2006) (holding that a plaintiff
 12
      cannot recover damages from a defendant for patent infringement and trademark
 13   infringement if damages were calculated from sale of same product by same
      defendant; “Generally, the double recovery of damages is impermissible.”).
 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                                DEFS. DISPUTED JURY INSTRUCTIONS
                                                                      Case No. 2:18-cv-08518-RGK-AFM
                                                 - 31 -
Case 2:18-cv-08518-RGK-AFM Document 160 Filed 12/27/19 Page 32 of 35 Page ID
                                 #:4122


  1   Covves’ Objection:
  2   Defendants have not identified any legal or factual error in Covves’ proposed
  3   instruction. This issue is subject to a motion in limine. Should the Court agree
      Covves may seek a reasonable royalty, this instruction should be given to ensure
  4
      error is avoided.
  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                            DEFS. DISPUTED JURY INSTRUCTIONS
                                                                  Case No. 2:18-cv-08518-RGK-AFM
                                              - 32 -
Case 2:18-cv-08518-RGK-AFM Document 160 Filed 12/27/19 Page 33 of 35 Page ID
                                 #:4123


  1   Defendants Reply:
  2
      Defendants object to an instruction on damages under 35 U.S.C. § 284 (reasonable
  3   royalty) as legal error and confusing to the jury because Covves abandoned this relief
      by omitting the appropriate analysis from its expert report. An assessment of a
  4   reasonable royalty pursuant requires an extensive analysis of fifteen factors (referred
      to as the Georgia-Pacific factors). See Lucent Techs., Inc. v. Gateway, Inc. 580 F.3d
  5   1301, 1329 (Fed. Cir. 2009) (explaining that a “damages award cannot stand solely
      on evidence which amounts to little more than a recitation of royalty numbers” and
  6   jurors cannot rely on “superficial testimony” with “no analysis”). Covves’ damages
      expert, Mr. Hampton, failed to provide any reasonable royalty analysis, and instead
  7   offered one sentence in support of Covves’ allegedly reasonable royalty. Such a
      cursory and unsubstantiated analysis is not admissible under Federal Rule of
  8   Evidence 702 to support a claim for reasonable royalty damages. As such, an
      instruction on a reasonable royalty is inappropriate and unnecessary. This issue is the
  9   subject of a motions in limine. (See Dkt. Nos. 134, 155). Moreover, Covves proposed
      statements: “While Covves is entitled to monetary relief for each infringing sale by
 10   the Defendants, it may not recover twice for the same sale[;] You should award
      Covves the highest remedy that you find applies to the infringing sales by
 11   Defendants, whether it is based on the Defendants’ total profit or a reasonable
      royalty” are legally erroneous and misleading to jury in that they presuppose Covves
 12   has met its burdens of proof on infringement and both theories of recovery.
      Defendants maintain their objection to providing any instruction on a reasonable
 13   royalty, but provide an alternative instruction no. 30 with its disputed jury
      instructions should the Court rule otherwise. By offering this alternative instruction
 14   Defendants do not waive their argument that providing an instruction on reasonably
      royalty damages is legal error.
 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                               DEFS. DISPUTED JURY INSTRUCTIONS
                                                                     Case No. 2:18-cv-08518-RGK-AFM
                                                - 33 -
Case 2:18-cv-08518-RGK-AFM Document 160 Filed 12/27/19 Page 34 of 35 Page ID
                                 #:4124


  1
      .
  2
                                        Respectfully submitted,
  3
      DATED: December 27, 2019          K&L GATES LLP
  4

  5

  6                                     By: /s/ Christopher Centurelli
  7                                     Caitlin C. Blanche (State Bar No. 254109)
                                        caitlin.blanche@klgates.com
  8                                     K&L GATES LLP
                                        1 Park Plaza, Twelfth Floor
  9                                     Irvine, CA 92614
                                        Tel: (949) 253-0900 / Fax: (949) 253-0902
 10
                                        Christopher Centurelli (pro hac vice)
 11                                     Jeffrey S. Patterson (pro hac vice)
 12
                                        Morgan T. Nickerson (pro hac vice)
                                        Natasha C. Pereira (pro hac vice)
 13                                     K&L GATES LLP
 14                                     State Street Financial Center
                                        One Lincoln Street
 15                                     Boston, MA 02111
 16                                     Tel: (617) 261-3100 / Fax: (617) 261-3175

 17                                     Attorneys for Defendants
 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                        DEFS. DISPUTED JURY INSTRUCTIONS
                                                              Case No. 2:18-cv-08518-RGK-AFM
                                          - 34 -
Case 2:18-cv-08518-RGK-AFM Document 160 Filed 12/27/19 Page 35 of 35 Page ID
                                 #:4125


  1                              CERTIFICATE OF SERVICE
  2
      Case Name: Covves, LLC v. Dillard’s, Inc. et al.
  3   Case No.: 2:18-cv-08518-RGK-AFM
  4
      IT IS HEREBY CERTIFIED THAT:
  5

  6          I, the undersigned, declare under penalty of perjury that I am a citizen of the
      United States over 18 years of age. My business address is 1 Park Plaza, Twelfth
  7   Floor, Irvine, CA 92614. I am not a party to the above entitled action.
  8
               I have caused service of the following documents, described as:
  9

 10            DEFENDANTS’ DISPUTED JURY INSTRUCTIONS

 11   on the following parties by electronically filing the foregoing on December 27,
 12   2019, with the Clerk of the District Court using its ECF System, which
      electronically notifies them.
 13

 14            Stephen C. McArthur          Attorneys for Plaintiff
               Thomas E. Dietrich
 15            THE MCARTHUR LAW FIRM, PC
 16            11400 W. OLYMPIC BLVD. SUITE 200
               LOS ANGELES, CA 90064
 17

 18          I declare under penalty of perjury under the laws of the State of California
 19   that the foregoing is true and correct.

 20

 21    Date:     December 27, 2019 By:       /s/ Christopher Centurelli
                                             Christopher Centurelli
 22

 23

 24

 25

 26

 27

 28
                                                               DEFS. DISPUTED JURY INSTRUCTIONS
                                                                     Case No. 2:18-cv-08518-RGK-AFM
                                                 - 35 -
